DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see page 11 paragraph 3, filed 11/08/2022, with respect to claims 1 and 114 have been fully considered and are persuasive.  The interpretation under 35 U.S.C. §112(f) of 08/10/2022 has been withdrawn. 
Applicant’s arguments, see page 11 paragraph 4, filed 11/08/2022, with respect to claims 114 and 115 have been fully considered and are persuasive.  The rejection under 35 U.S.C. §112(b) of 08/10/2022 has been withdrawn. 
Applicant’s arguments, see page 12 ln 17, filed 11/08/2022, with respect to the rejection(s) of claim(s) 1, 5, 8-9, 22, 28-29, and 110 under 35 U.S.C. §102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lewis (US20140314954).



Priority
Applicant’s Foreign Priority document has been retrieved and submitted to the application file by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 5, 8-9, 22-23, 28-29, 110, and 116-119 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasse in view of Lewis (US20140314954).

In reference to claims 1 and 116-119:
Sasse discloses an additive manufacturing system (title, abstract), comprising:
	a supply channel for providing a single flow of molten and pressurized printing material (para 0093-0094; Fig. 1)
a micro-screw printing head comprising:
a micro-screw comprising a threaded stem portion (para 0023, screws necessarily have a threaded portion) and a conical head portion (paras 0023-0024; Figs. 4-7), wherein the threaded stem portion comprises a groove for material transmission (paras 0148-0149); and
a nozzle, wherein a distal end of the nozzle comprises: a conical inner surface (Figs. 5-6), and
an outlet port for dispensing the print material (para 0236; Fig. 5),
wherein the conical inner surface of the nozzle is configured to be in contact with the conical head portion of the micro-screw to stop dispensing the printing material at the nozzle when the micro-screw printing head is in a closed position (paras 0023-0024, 0236-0238; Figs. 5-6);
a driving module comprising:
rotation motors for driving a rotating motion of the micro-screw (para 0039), and an actuator for driving a vertical motion of the micro-screw (paras 0023, 0030, 0039),
wherein the micro-screw is configured to:
move downward until the conical head portion of the micro-screw is in contact with the conical inner surface of the nozzle to close the outlet port (paras 0023-0024, 0030, 0036; Fig. 1 showing the extruder oriented in a vertical direction such that the conical head portion of the micro-screw moves upward and downward),
move upward to open the outlet port (paras 0023-0024, 0030; Fig. 1 showing the extruder oriented in a vertical direction such that the conical head portion of the micro-screw moves upward and downward).
Sasse does not disclose wherein the threaded stem portion is for volume measurement However, this is viewed as an intended use of the claimed structure and does not impart patentable weight to the claim. See MPEP 2114.II. As the threaded screw of Sasse is rotatable and appears to have the same structural limitations as the claimed threaded screw, it is capable of the intended use.
Sasse does not disclose a flow distribution plate, wherein the flow distribution plate: is configured to receive the single flow of the printing material, and comprises: a first plurality of channels for dividing the single flow of the printing material into a first plurality of flows, and a second plurality of channels for dividing the first plurality of flows into a second plurality of flows (claim 1), wherein the flow distribution plate comprises a plurality of sub-plates, and the plurality of sub-plates comprises the second plurality of channels (claim 116), wherein the first plurality of channels is configured to evenly divide the single flow into the first plurality of flows (claim 117), or wherein the second plurality of channels is configured to evenly divide the first plurality of flows into the second plurality of flows (claim 118). However, this is taught by Lewis. Lewis teaches an additive manufacturing system for extruded material (para 0050). Lewis further teaches using a multilevel branching fluid ejection path to divide a single input flow into a first plurality of flows and divide the first plurality of flows into a second plurality of flows (Fig. 1) wherein the flow distribution plat comprises a plurality of sub-plates and the plurality of sub-plates comprise the second plurality of channels (para 0007, the “first block” and “second block” are interpreted as a plurality of plates) in order to obtain a system capable of large scale, rapid production using high viscosity materials (paras 0004-0005). Lewis further teaches wherein the first plurality of channels evenly divide the single flow and the second plurality of channels evenly divides the first plurality of flows (para 0056 discloses each channel has equal resistance to flow, para 0058 teaches equal bifurcation of flow, para 000078-0079 further discussing equal bifurcation; Fig. 1, Table 2). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Sasse with the branched flow channels of Lewis in order to obtain a system capable of large scale, rapid manufacturing.

In reference to claim 5:
In addition to the discussion of claim 1, above, Sasse further discloses wherein a first taper angle of the conical head portion of the micro-screw is smaller than or equal to a second taper angle formed by the conical inner surface of the nozzle (para 0035; Fig. 4).

In reference to claim 8:
In addition to the discussion of claim 1, above, Sasse further discloses wherein the conical head portion of the micro-screw is of a frustoconical shape or a truncated cone shape (Figs. 5-6).

In reference to claim 9:
In addition to the discussion of claim 1, above, Sasse further discloses wherein the conical head portion of the micro-screw is configured to fit the conical inner surface of the nozzle via one or more matching patterns (Figs. 4-6).

In reference to claim 22:
In addition to the discussion of claim 1, above, Sasse further discloses wherein the actuator is configured to control travel displacement of the micro-screw (para 0037).

In reference to claim 23:
In addition to the discussion of claim 23, above, Sasse further discloses wherein the rotation motor is configured to control a rotation speed of the micro-screw (para 0039).

In reference to claim 28:
In addition to the discussion of claim 1, above, Sasse does not disclose wherein the printing material comprises a pharmaceutically acceptable material, an inert material, or a combination thereof. However, “[e]xpressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115). As applied to the instant application, claim 28 is directed to a system, e.g. an apparatus, that is capable of working on numerous materials including a pharmaceutically acceptable material, an inert material, or a combination thereof. As such, the inclusion of the specific material worked upon does not impart patentable weight.

In reference to claim 29:
In addition to the discussion of claim 1, above, Sasse further discloses further comprising a printing platform and a controller for causing movement of the printing platform based on a Cartesian coordinate system (paras 0004, 0007).

In reference to claim 110:
In addition to the discussion of claim 9, above, Sasse further discloses wherein the conical head portion of the micro-screw comprises a cone and a cylinder (Fig. 4).

In reference to claim 119:
In addition to the discussion of claim 1, above, Sasse further discloses wherein the micro-screw is configured to: move downward until the conical head portion of the micro-screw is in contact with the conical inner surface of the nozzle to close the outlet port (paras 0023-0024, 0030, 0036; Fig. 1 showing the extruder oriented in a vertical direction such that the conical head portion of the micro-screw moves upward and downward),
move upward to open the outlet port (paras 0023-0024, 0030; Fig. 1 showing the extruder oriented in a vertical direction such that the conical head portion of the micro-screw moves upward and downward).
Modified Sasse does not explicitly disclose where the micro-screw is configured to rotate at a constant speed to dispense the printing material at a constant volume when the micro-screw printing head is in an open position. However, this is viewed as an intended use of the claimed structure and does not impart patentable weight to the claim. See MPEP 2114.II. As the threaded screw of Sasse is rotatable and appears to have the same structural limitations as the claimed threaded screw, it is capable of the intended use.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasse and Lewis as applied to claim 1, above, and further in view of Batchelder (US20140265040 – previously of record).
In addition to the discussion of claim 1, above, does not explicitly disclose further comprising a sleeve, and a z-axis positioning sealing ring between the sleeve and the nozzle, wherein the z-axis positioning sealing ring is configured to adjust a vertical position of the nozzle. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Batchelder teaches an extrusion based additive manufacturing system (abstract). Batchelder further teaches a sleeve (liquefier tube 76) and a z-axis positioning ring between the sleeve and the nozzle (washer 150, para 0114; Fig. 12) wherein the z-axis positioning ring is configured to adjust a vertical position of the nozzle (the vertical position is adjusted by the ring as the position would be different with no ring or a differently sized ring). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Sasse with the sleeve and z-axis positioning sealing ring of Batchelder because all of the claimed elements are known in the art and the combination yields predictable results, e.g. the nozzle and liquefier assembly are connected by known mechanisms.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasse and Lewis as applied to claim 1, above, and further in view of Holm (US20180319065).
In addition to the discussion  of claim 1, above, Sasse further discloses wherein the driving module is configured to control the actuator and the rotation motor (paras 0037-0039). Sasse further teaches that the discharge rate is determined by the pressure within the extruder (paras 0015, 0098, 0099) and that changes in thickness can be taken into account with a change of the die movement/base movement and/or with a change in the amount of discharge from the die per unit time (para 0014) but does not disclose wherein the driving module is configured to independently control the actuator and the rotation motor by simultaneously controlling a traveling speed of the actuator and a rotation speed of the rotation motor. However, this would have been obvious in view of Holm. Holm discloses an extrusion assembly comprising a screw that is axially displaceable (abstract) to open or close the extruder (para 0033). Holm further discloses that the pressure can be adjusted by moving the screw out of the barrel and/or adjusting the rotational speed of the screw (para 0017). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to independently control the actuator and the rotation motor by simultaneously control the traveling speed of the actuator and the rotation speed of the rotation motor in order to obtain a system which adjusts the discharge rate and extruder head depending on material needs at a specific location.

Claims 111 and 112 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasse and Lewis as applied to claim 1, above, and further in view of Fry (US20160096321).

In reference to claim 111:
In addition to the discussion of claim 1, above, Sasse does not disclose the threaded stem portion comprises identical threads, the groove is of a uniform size from a top of the threaded portion to a distal end of the threaded portion, and a volume of the printing material dispensed is measured based on the constant speed and the uniform size of the groove. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Fry teaches a system for extrusion based additive manufacturing (abstract). Fry further discloses that the screw and threads control the flow of material as the screw is driven at a desired speed (para 0040) Fry also discloses wherein the threads may have varying spacing and the core shaft may have a tapered diameter (para 0041, the Examiner interprets this section as discloses to one of skill in the art that equal thread spacing and constant shaft diameter are possible but less preferred due to the loss of various benefits such as improved pressure, volume, and flow rate control). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Sasse with the screw of Fry because all of the claimed elements are known in the prior art and the combination yields predictable results, e.g. the screw extruder operates by known methods. 

In reference to claim 112:
In addition to the discussion of claim 1, above, Sasse does not disclose wherein: the micro-screw printing head further comprises an inlet, a topmost thread segment of the micro-screw is aligned with the inlet, and the micro-screw is configured to introduce, via a rotating motion, the printing material into a beginning of the groove to prevent the printing material from traveling upward within the groove and becoming residue within the groove. However, this is taught by Fry. Fry teaches a system for extrusion based additive manufacturing (abstract). Fry further teaches wherein the screw printing head further comprises an inlet (Fig. 2 numeral 218), a topmost thread segment of the screw is aligned with the inlet (Fig. 2), and the screw is configured to introduce, via a rotating motion, the printing material into a beginning of the groove (paras 0058-0059; Fig. 2) to prevent the printing material from traveling upward within the groove and becoming residue within the groove (para 0071). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Sasse with the screw extruder alignment and shoulder of Fry in order to prevent upstream flow of the extrudable material.

Claim 113 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasse and Lewis as applied to claim 1, above, and further in view of Cohen (US10254499).
In addition to the discussion of claim 1, above, Sasse further discloses effecting a backflow when the die is closed (claim 37) and whereat a reversal takes place when an edge of the molded part is reached (claim 63). However, it is not entirely clear if this is meant as reversal of the screw and, as such, Sasse does not explicitly disclose herein: rotating the micro-screw comprises rotating the micro-screw in a first direction, and the micro-screw is configured to rotate in a direction opposite to the first direction to remove an amount of the printing material from the distal end of the nozzle before lowering to close the outlet port. However, this is taught by Cohen. Cohen teaches an extrusion based additive manufacturing system (abstract) which can use powder, granules or pellets fed from a hopper(col 45 ln 47-52). Cohen further teaches wherein reversing the feed screw rotation direction avoids oozing and the formation of stringers when traversing from one print area to another (col 135 ln 16-46). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Sasse with the reversing screw rotation system of Cohen in order to avoid oozing and the formation of stringers when traversing from one print area to another.

Claims 114 and 115 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasse and Lewis as applied to claim 1, above, and further in view of Mcnaney (US20210078257).
In addition to the discussion of claim 1, above, Sasse further discloses a flow distribution module (paras 0175-0184). Sasse does not disclose wherein the printing material is heated according to a ladder scheme, wherein: the printing material is heated to a first temperature at the supply channel, the printing material is heated to a second temperature at the flow distribution plate, and the printing material is heated to a third temperature at the nozzle (claim 114) or wherein the third temperature is higher than the second temperature and the second temperature is higher than the first temperature (claim 115). However, this is taught by Mcnaney. Mcnaney teaches a system for extrusion based additive manufacturing (abstract) which is capable of printing in almost any orientation and has an increased level of flow control (paras 0009 and 0011). Mcnaney further teaches wherein the printing material is heated to a first temperature at the material supply module, the printing material is heated to a second temperature higher than the first at the flow distribution module, and the printing material is heated to a third temperature higher than the second at the nozzle (para 0015, claims 2 and 19). As discussed above, the phrase “flow distribution module” has been interpreted as a structure which distributes the flowable material from a supply to a nozzle or printhead. As such, the conduit 14 of Mcnaney meets the flow distribution module claimed. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Sasse with the ladder heating scheme of Mcnaney in order to obtain a system which is capable of printing in almost any orientation and has an increased level of flow control. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/              Examiner, Art Unit 1745                                                                                                                                                                                          
/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742